DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities. 
The claim recites “the organic compound is used a first host” and should say “ is used as a first host”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for devices with a host and dopant, does not reasonably provide enablement for devices that have the required electronic properties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not a device with various combinations compounds within the scope of the claims can be used together to meet the claimed relative electronic properties as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 10-12 and 20, it is believed that undue experimentation would be required because:

Breadth of the claims: The claims require additional materials in one or more layers with no structural limitations to these materials, the compounds can be selected from any possible material including polymers, metallic materials, organometallic materials and small molecule organic materials.
State of the prior art: While many materials are well known in the prior art, the claimed electronic properties of each are not commonly reported. 
The level of one of ordinary skill: While the ordinarily skilled artisan can prepare materials and measure the electronic properties of each, the ordinarily skilled artisan can not readily recognize what materials would meet the relative properties without extensive experimentation. 
Amount of direction provided: The specification provides only broad descriptions of what materials can be used in each of these materials but provides only some electronic properties of a few compounds. 
The existence of working examples: The instant specification does not provide any examples of a device that is stated to expressly meet the claim requirements. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The skilled artisan would have to prepare each of the inventive compounds and identify the electronic properties of each and prepare any additional required (second dopants, hosts etc.) compounds and determine their electronic properties in order to identify materials that would meet the requirements of the claims.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 10-12 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al (WO 2015/022835) (Hattori).

It is noted that when utilizing Hattori, the disclosures of the reference are based on the machine translation made of record because the reference is published in the Japanese language. The machine translation may have been paraphrased in attempt to correct obvious mistranslation and syntax errors.

In reference to claim 1, Hattori teaches a compound of formula 1-2 as shown below (Hattori [0150]), 

    PNG
    media_image1.png
    173
    363
    media_image1.png
    Greyscale

for example, wherein m is 1, n is 2, X11 is N, X12 to X14 are CH, X16 is a CRa, Ra is methyl, Ar0 is phenyl and R41 to R48 are each hydrogen (Hattori [0151] [0131] [0124]). 

Hattori discloses the compound of formula 1-2 that encompasses the presently claimed organic compound, including wherein m is 1, n is 2, X11 is N, X12 to X14 are CH, X16 is a Cra, Ra is methyl, Ar0 is phenyl and R41 to R48 are each hydrogen. Each of the disclosed substituents from the substituent groups of Hattori are considered functionally equivalent and their selection would lead to obvious variants of compound of formula 1-2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1-2 to provide the compound described above, which is both disclosed by Hattori and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on the compound wherein X is methyl, Y and Z are hydrogen, D1 and D2 are each carbazole. 
For Claim 2: Reads on X is methyl, Y and Z are hydrogen, D1 and D2 are each carbazole.
For Claim 4: Reads on compound 1-1. 

In reference to claim 3, Hattori teaches the compound as described above for claim 1 and further teaches that R41 to R48 can be substituents including cyano or carbazole groups (Hattori  [0152][0131]). 

Hattori discloses the compound of formula 1-2 that encompasses the presently claimed compound, including wherein one of R41 to R48 is a cyano or carbazole gorup. Each of the disclosed substituents from the substituent groups of Hattori are considered functionally equivalent and their selection would lead to obvious variants of formula 1-2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the R41 to R48 to provide the compound described above, which is both disclosed by Hattori and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In reference to claim 5-6 and 8, Hattori teaches the compound as described above for claim 1 and further teaches that the compound is for use in an organic light emitting device with a configuration such as including an anode and a cathode and a luminescent layer between them (Hattori [0190]). 

Given that Hattori discloses the device structure that encompasses the presently claimed device, including an anode and a cathode and a luminescent layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device structure, which is both disclosed by Hattori and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

In reference to claim 7, Hattori teaches the compound as described above for claim 3 and further teaches that the compound is for use in an organic light emitting device with a configuration such as including an anode and a cathode and a luminescent layer between them (Hattori [0190]). 

Given that Hattori discloses the device structure that encompasses the presently claimed device, including an anode and a cathode and a luminescent layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device structure, which is both disclosed by Hattori and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Jin et al (US 2018/0090705) (Jin).

In reference to claim 9 and 13-14, Hattori teaches the device as described above for claim 5 and further teaches that the compound is used with additional materials fluorescent materials including those that exhibit thermally activated delayed fluorescence with a host material that includes carbazole compounds such as the compound as described above (Hattori [0205] [0208] [0224]) and that the luminous layer can comprise a plurality of layers (Hattori [0191]).

Hattori does not teach a specific combination that meets the instantly claimed requirements. 

With respect to the difference, Jin teaches the compound of formula 1-8 as a thermally activated delayed fluorescent material for use in a device comprising carbazole host materials.

    PNG
    media_image2.png
    342
    530
    media_image2.png
    Greyscale

It would have been obvious to use the dopant of Jin in the device of Hattori with the expectation of providing an efficient thermally activated delayed fluorescent material and device comprising the same as taught by Hattori. 

That is, the substitution of the dopant of Jin for the dopant of Hattori, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of providing an emissive dopant. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

While Hattori does not expressly teach that the specific compound is used as a host material as instantly claimed, the recitation of a specific name for the material does not change the composition of the device. 

In reference to claim 15-19, Hattori in view of Jin teaches the device as described above for claim 9 and 7 and further teaches that devices are used in a display device with a transistor (Hattori [0377]-[0390]) or specifically a thin film transistor [0018]). 

Given that Hattori ion view of Jin discloses the device structure that encompasses the presently claimed device, including the display device, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device structure, which is both disclosed by Hattori in view of Jin and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean M DeGuire/Examiner, Art Unit 1786